Citation Nr: 1629952	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of a left eye injury.

3.  Entitlement to service connection for residuals of frostbite to the right foot.

4.  Entitlement to service connection for residuals of frostbite to the left foot.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims was subsequently transferred the RO in St, Louis, Missouri.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is of record.

The Veteran previously filed a claim for service connection for residuals of a left eye injury and residuals of frostbite to the left foot in January 1984.  The claim was denied in June 1984.  Subsequently, service treatment records were associated with the Veteran's claims file.  Under 38 C.F.R. § 3.156(c) (2015), a claim for service connection will be considered de novo if the additional service records are related to the claimed in-service event, injury, or disease.  In this case, the newly received service records are pertinent to the Veteran's claims for service connection for residuals of a left eye injury and residuals of frostbite to the left foot.  Therefore, these matters are subject to 38 C.F.R. § 3.156(c) and will be reconsidered.

The issue of entitlement to service connection for a left ankle disability has been raised by the record during the May 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left eye disability and entitlement to service connection for residuals of frostbite to the right foot and left foot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing disability loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim for service connection for bilateral hearing loss, he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Veteran contends that he suffers from bilateral hearing loss as a direct result of his military service.  Specifically, he alleges that he was exposed to hazardous noise as a result of his duties while serving in an armored tank unit.  See May 2016 Hearing Transcript, pg. 11.  He stated that he was not issued hearing protection during this time, and that his hearing has progressively worsened since he was discharged.  The Veteran's DD-214 reflects that his military occupational specialty (MOS) was a cavalry scout.  Given that the Veteran is competent to report in-service noise exposure, the Board finds that in-service noise exposure is established by the record.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board also notes that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records contain a number of audiometric test results beginning in December 1976 and ending in November 1979.  His December 1976 entrance examination revealed puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
20
5
10
0
0

The Veteran's November 1979 discharge examination revealed puretone, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
12
15
10
LEFT
10
15
15
10
15

In a January 1982 examination conducted in connection with the Veteran's enlistment in the Army Reserves, his puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
0
5
5
5
LEFT
10
0
5
0
0


In connection with his claim for service connection, the Veteran was afforded a VA audiological examination in February 2011.  The examination revealed puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
25
30
35
LEFT
5
15
20
30
30

The Veteran's speech discrimination using the Maryland CNC word list was 94 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with mild sensorineural hearing loss at 3000 and 4000 Hz bilaterally.

During his May 2016 hearing, the Veteran indicated that he has not received treatment for his bilateral hearing loss, and he did not indicate that his condition had worsened since it was evaluated in February 2011.

Based on the February 2011VA examination audiometric results, the Board finds that service connection for bilateral hearing loss cannot be established as the record fails to demonstrate that the Veteran's bilateral hearing loss manifested to the level of a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Specifically, his auditory threshold in any of the frequencies (500, 1000, 2000, 3000, 4000) had never been 40 Hertz or greater; the auditory thresholds for at least three of the five frequencies has never been 26 decibels or greater; and his speech recognition scores using the Maryland CNC word list has never been less than 94 percent.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the evidence, or lack thereof, indicates that the Veteran does not have a current hearing loss disability pursuant to 38 C.F.R. § 3.385, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board acknowledges that the Veteran believes that he has a current hearing loss disability; however, as for these assertions, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical matter of the diagnosis of bilateral hearing loss is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of bilateral hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran is not shown to be other than a layperson without appropriate training and expertise to diagnose a bilateral hearing loss disability pursuant to VA regulations.  Hence, such lay assertions as to a diagnosis of bilateral hearing loss have no probative value.  In the absence of a current disability, service connection for bilateral hearing loss may not be granted.  See Brammer, supra.

Therefore, the Board finds that service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss disability is denied




REMAND

There appear to be outstanding VA treatment records and private treatment records which may contain information and evidence relevant to the Veteran's claims for service connection for a residuals of a left eye injury and residuals of frost to both the left and right foot.  The most recent VA treatment records associated with the Veteran's claims file are dated through June 16, 2010, and are from the VA healthcare system in Jackson, Mississippi.  However, during his hearing, the Veteran indicated that he received ongoing VA treatment, including treatment from the VA healthcare system in St. Louis, Missouri.  

As the Veteran's VA treatment records, if procured, could bear on the outcome of his claims on appeal, the AOJ should associate with the claims file any outstanding VA treatment records from the VA healthcare systems in both Jackson, Mississippi, and St. Louis, Missouri.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's appeal.  In this regard, during the May 2016 hearing, he indicated that he received treatment for his eye from a clinic in Northfield, Mississippi.  As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertinent to the claims for service connection for a residuals of a left eye injury and residuals of frost to both the left and right foot from the VA healthcare system in Jackson, Mississippi, dated after June 16, 2010, as well as any outstanding VA treatment records from the VA healthcare system in St. Louis, Missouri.

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include records from the eye clinic in Northfield, Mississippi discussed during the May 2016 Board hearing.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequent of the actions taken in the preceding paragraphs, which may include scheduling the Veteran for a VA examination addressing the etiology of any currently-diagnosed residuals of a left eye injury and/or residuals of frost to either the left or right foot, the Veteran's claims should be readjudicated based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


